Order entered April 10, 2015




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-13-00170-CV

                                ERIC DRAKE, Appellant

                                          V.

 CARMEN SIFUENTES, CONSUMERS COUNTY MUTUAL INSURANCE, Appellees

                                  No. 05-13-00871-CV

                                ERIC DRAKE, Appellant

                                          V.

              TRAVELERS INDEMNITY COMPANY, ET AL., Appellees

                                  No. 05-13-00894-CV

                                ERIC DRAKE, Appellant

                                          V.

                               KRISTINA KASTL, Appellee

                                  No. 05-13-01520-CV

                                ERIC DRAKE, Appellant

                                          V.

              TRAVELERS INDEMNITY COMPANY, ET AL., Appellees
                                  No. 05-14-00355-CV

                               ERIC DRAKE, Appellant

                                           V.

                        STEPHEN WALKER, ET AL., Appellees


                                       ORDER

                                Before the Court En Banc

       The Court DENIES appellant’s April 9, 2015 “Motion to Recuse and Disqualify” Chief

Justice Wright.

                                                /s/    DAVID L. BRIDGES
                                                       JUSTICE